Title: To George Washington from the Commissioners for the District of Columbia, 5 January 1793
From: Commissioners for the District of Columbia
To: Washington, George



Sir
Washington 5th January 1793

We enclose you a list of the Squares actually devided, of those certified ready for division, and a Copy of Majr Ellicott’s Return of those marked out but not yet certified for Division, as well as a Copy of Majr Ellicott’s Letter to us—From the Two last you will perceive that there is at least an Uncertainty whether we shall much longer have Majr Ellicott’s services, he has however shewn such a Temper in our Verbal intercourse, that we have no Apprehension of his purposely leaving the work, in a State to create

Embarrasment—We enclose you also his return and our Certificate of the Survey of Columbia and wished to have forwarded with them distinct Accounts of the Expences incurred for that Service and the Survey of the City, in expectation that Congress will defray at least the first, and indeed it seems to us that the latter is a just Claim the one is occasioned by the execution of the immediate command of the Law, the other as a direct and necessary consequence, and a Return of this Money again to the Loans would considerably assist our Funds, but there will be no way to collect these Charges with Truth, but by going over the Vouchers for last year, our Business was mixed and the same Individuals in some Instances acted generally—We will however endeavour to have these accounts prepared against next meeting—A Claim is Set up by the proprietors to be paid for the Quantity of Land in the Squares intersected by the two cross Streets and a deverging Street, we have proposed a Reference, for we are much disenclined to make a noise of our differences possibly the Demand may be relinqused—You have in your memory no Doubt, the general Idea of the Expences at the time of your Addition of the Plan for a President’s House with the Increase then directed and highly Ornamented as Mr Hoben has since collected, though from what grounds we do not know in proportion to the Cost of the Royal Exchange in Dublin this cost near 77900 Sterling on a view of our means, and we enclose a State for next year, we submit whehether it will not be best to take the Plan on its original Scale, adding something to the Elivation, as was agreed to be proper—There will be also the greater probability or rather Certainty of effecting the necessary work in Time—Mr Blodget has been with us several days, a Recolection of some Business which makes his presence in Philadelphia almost indespensible immediately has occasioned his going off suddenly, however not before we had agreed for his Assistance at 600£ a year payable in Lots at a full price, and having matured Ideas on the most interesting points, we flatter ourselves that he will be able to assist our Funds, and Strengthen the Interest of the City in Philadelphia—Mr Jefferson has obliged us by a communication of his Ideas on the Introduction of Mechanicks from Europe, as well as gaining some from Connecticut, our letter to him will be particular on these subjects, refering to that and what we shall write to Mr Blodget will, if you should wish to gain more

particular Information give that Satisfaction—In the progress of this letter we received Majr Ellicotts Farther letter to us enclosed, which gives his Idea of the Time still necessary for Surveying—Mr Harbaugh has executed his work much to our Satisfaction, as well as the very general approbation of the Public, and Williamson for his Time has the Stone cutting in a pleasing way. We are Sir &c.

Th Johnson
Dd Stuart
Danl Carroll


P.S. The Plan and certificates ar[e] too bulky for enclosure, they are intrusted with Mr Joseph Wailes of Massachussets who goes in this Stage and promises to deliver them.

